Case 1:20-cv-00417-JJM-PAS Document 22 Filed 12/04/20 Page 1 of 2 PageID #: 564




                                UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF RHODE ISLAND

 JOSEPH GRILLO, pro se                    :
                                          :
                 Plaintiff,               :
                                          :
         v.                               :       C.A. No. 2020-CV-0417-JJM-PAS
                                          :       (R.I. Superior Court C.A. PC-2020-5326)
 ERIC LYNN ANDRIST,                       :
                                          :
                 Defendant                :


                                    ASSENTED-TO MOTION
                              FOR ENTRY OF CONSENT JUDGMENT

         Defendant Eric Lynn Andrist, with the assent of Plaintiff Joseph Grillo, pro se, moves the

 Court to enter a consent judgment in this action in the form attached as Exhibit A, subject to the

 Court’s review and approval.


                                                          Respectfully submitted,

                                                          Defendant Eric Lynn Andrist

                                                          By his attorney,


                                                          /s/ Samuel D. Zurier
                                                          Samuel D. Zurier (#3576)
                                                          55 Dorrance Street, Suite 400
                                                          Providence, Rhode Island 02903
                                                          (401) 861-0200; (401) 861-2922 (fax)
                                                          sdz@zurierlaw.com
 December 4, 2020
Case 1:20-cv-00417-JJM-PAS Document 22 Filed 12/04/20 Page 2 of 2 PageID #: 565




                                                     CERTIFICATE OF SERVICE

         I hereby certify that on this 4th day of December, 2020, I served a copy of this Motion
 through the Court’s CM/ECF system and electronic mail upon Plaintiff at the following address:

            jfgrillo1@gmail.com

            /s/ Samuel D. Zurier
 U:\Andrist\Settlement\Assented to Motion for Entry of Consent Judgment.wpd




                                                                              2
